Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rreindler, J.), rendered November 23, 1998, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in accepting a partial verdict (see, People v Mendez, 221 AD2d 162; People v Andino, 210 AD2d 28). “Neither CPL 310.70 nor any other provision of law, precludes a trial court’s inquiry into whether the jury, after a substantial period of deliberation, has agreed upon a verdict” as to any of the defendants or any of the counts submitted, and in then accepting a partial verdict (People v Mendez, supra, at 163; see, People v Bordas, 226 AD2d 261). Bracken, J. P., Thompson, S. Miller and Florio, JJ., concur.